                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TENNESSEE

    Lewis Stein, et al., Individually and on Behalf of All Others Similarly Situated,

                         Plaintiff,
    v.                                                                                    Case No. 1:19-cv-00098-TRM-CHS
    U.S. Xpress Enterprises, Inc, et al.

                         Defendant.


                                     MOTION FOR ADMISSION PRO HAC VICE

              The undersigned, counsel for Plaintiffs Deirdre Terry, Charles Clowdis and Bryan K. Robbins ,

    moves for admission to appear in this action pro hac vice.

              Pursuant to E.D. Tenn. L.R. 83.5(b)(1). FILING FEE _ $90.00

                         I ain a ineinber in good standing of the highest court of the following state,
                         territory or the District of Columbia (list ALL states):
                          Florida
                         AND I ain a member in good standing of another U.S. District Court. A
                         certificate of good standing from the DISTRICT court is attached. ).

                                                                        OR

              Pursuant to E.D. Tenn. L.R. 83.5(b)(2). NO FILING FEE REQUIRED.

                          An application for my admission to practice in this Court is currently pending.


                                                                ;,l
              I declare under penalty of perjury that the foregoin is true and~correct.

               Date: March 11, 2021                                                     ~- / __.____---


                                                            Signature—hand signed)
    Name: Jack Reise
    Finn: Robbins Geller Rudman &Dowd LLP
    Address:
                  120 East Palmetto Park Road, Suite 500, Boca Raton, FL 33432

    Email address:
                         ~reise@rgrdlaw.com
                         Once your motion is granted, you must register as au E-Filer with this Court. For
                                              instructions visit the Court's website.



Case 1:19-cv-00098-TRM-CHS Document 135 Filed 03/11/21 Page 1 of 2 PageID #: 3693
 AO 136 (Rev. 10/13) Certificate of Good Standing




                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                Southern District of Florida


                                           CERTIFICATE OF GOOD STANDING




                                                        Clerk of the United States District Court
               I,      Angela E. Noble,                 for the Southern District of Florida,


do hereby certify that Jack Reise, Florida Bar # 58149, was duly admitted to practice in this Court

on January 19, 1996, and is in good standing as a member of the Bar of this Court.

              Dated at: Miami, Florida on February 26, 2021.




Case 1:19-cv-00098-TRM-CHS Document 135 Filed 03/11/21 Page 2 of 2 PageID #: 3694
